DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the set of field device attributes" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that paragraph 32 of the Specification states: the field device configuration data identifies a set of field device attributes. The examiner recommends:
--retrieving from a non-transient memory database communicably coupled with the server, field device configuration data associated with the I/O port, the field device configuration data identifying a set of field device attributes, wherein:
the set of field device attributes includes a second field device identifier;--
Claims 12 and 23 are rejected under the same rationale as claim 1.
Claims 2-11 and 13-22 are rejected by virtue of their dependency.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nguyen et al, U.S. Patent No. 9,807,726 B1, discloses a plurality of beacon transmitters, wherein each of the beacon transmitters is attached to or embedded into a field device in the plant facility and broadcasts a beacon signal comprising an identifier that identifies the field device, wherein the server device comprises: a server device display; a server device storage that stores process data corresponding to the identifiers [col. 2, lines 12-24].
Huth et al, U.S. Patent No. 9,935,821 B2, discloses the transmission of the configuration data is initiated and executed exclusively by the database. In this case, the database detects the presence of a respective device that is required to be configured and automatically sends the detected device the configuration data corresponding to its (determined) device type and its determined topological position [col. 3, lines 25-36]. Huth discloses Also stored in the individual devices, in a nonvolatile memory, are device type descriptions which can be read out therefrom, such as device ID [col. 5, lines 4-20].
Jundt et al, U.S. Publication No. 2018/0210428 A1, discloses Generally, a logical identifier that represents a particular device 102 is independently 
Nguyen, U.S. Publication No. 2016/0170825 A1, discloses Device tag and System tag [figs. 4A, 5A].
Vishwanath et al, U.S. Publication No. 2014/0067091 A1, discloses The process 124 may, for example, compare information derived from the device 34 with information included in the selected placeholder 120 to determine (decision 142) if there are any discrepancies. The compared information may include the device tag (e.g., device name), the device ID, the device revision, the DD revision, and/or the update revision. If the process 124 determines (decision 142) that there is a difference between the selected placeholder 120 and the live device 34, then the process 124 may warn (block 144) of any differences found [paragraph 39].
Siedelhofer et al, U.S. Patent No. 9,942,937 B1, discloses When the end device disconnects and wants to reconnect at a later time, an attachment procedure is performed again [col. 1, lines 5-15]. Siedelhofer discloses Authenticator 265 of reconnection agent 227-2 may invoke an authenticate process with end device 160 based on comparing the end 
Cooper, U.S. Patent No. 6,912,202 B1, discloses outputting a prescribed expansion port frame onto the expansion bus 36, determining whether the expansion port 16 has received a new expansion port frame from the expansion bus 36, and comparing the differences between the output expansion port frame and the new expansion port frame relative to the changes made by the converter 30 [col. 3, lines 12-25]. Cooper discloses wherein the changing step further includes inserting a new device identifier value, different from a value of an existing device identifier value in the received expansion port frame, into a device identifier field in the new expansion port frame [claim 4].
De Groot et al, U.S. Publication No. 2006/0241913 A1, discloses the control unit requests, in intervals of time, an individual identifier of the field device and compares such with a stored identifier [Abstract]. De Groot discloses Since a tampering with a field device must be reported immediately to the operating personnel, when a change in the identifier of a field device is discovered, an alarm or warning is produced [paragraph 27].




Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest the set of field device attributes includes a second field device identifier; and
at least a segment of the second field device identifier is different from a corresponding segment of the first field device identifier; generating one or both of a translated first field device identifier and a translated second field device identifier, based on predefined translation data; and initiating generation of an alert on a user interface responsive to determining that (i) the translated first field device identifier does not match the second field device identifier or (ii) the translated second field device identifier does not match the first field device identifier or (iii) the translated first field device identifier does not match the translated second field device identifier, in combination with other recited limitations in claim 1.
	Claims 12 and 23 are indicated as allowable under the same rationale as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181